UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended:September 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to . Commission File Number:0-50316 Grant Park Futures Fund Limited Partnership (Exact name of registrant as specified in its charter) Illinois 36-3596839 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Dearborn Capital Management, L.L.C. 626 West Jackson Boulevard, Suite 600 Chicago, Illinois 60661 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (312) 756-4450 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer xSmaller reporting company ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes ¨No x GRANT PARK FUTURES FUND LIMITED PARTNERSHIP QUARTER ENDED September 30, 2010 INDEX PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition as of September 30, 2010 (unaudited) and December 31, 2009 (audited) 1 Consolidated Condensed Schedule of Investments as of September 30, 2010 (unaudited) 2 Consolidated Condensed Schedule of Investments as of December 31, 2009 (audited) 4 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited) 6 Consolidated Statements of Changes in Partners’ Capital (Net Asset Value) for the nine months ended September 30, 2010 and 2009 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 37 PART II - OTHER INFORMATION Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 6. Exhibits 39 SIGNATURES 40 CERTIFICATIONS PART I - FINANCIAL INFORMATION Item 1.Financial Statements Grant Park Futures Fund Limited Partnership Consolidated Statements of Financial Condition September 30, 2010 December 31, 2009 Assets (Unaudited) (Audited) Equity in brokers’ trading accounts: U.S. Government securities, at fair value $ $ Cash ) Unrealized gain on open contracts, net Deposits with brokers Cash and cash equivalents Commercial paper, at fair value – Government-sponsored enterprises, at fair value U.S. Government securities, at fair value Investments-other, at fair value – Interest receivable – Total assets $ $ Liabilities and Partners’ Capital Liabilities Brokerage commission payable $ $ Accrued incentive fees Organization and offering costs payable Accrued operating expenses Pending partner additions Redemptions payable Total liabilities Partners’ Capital General Partner Class A (3,008.66 units outstanding at both September 30, 2010 and December31, 2009) Class B (427.01 units outstanding at both September 30, 2010 and December31, 2009) Legacy 1 Class (1,025.00 units outstanding at both September 30, 2010 and December31, 2009) Legacy 2 Class (1,000.00 units outstanding at both September 30, 2010 and December31, 2009) Global 1 Class (1,044.66 units outstanding at both September 30, 2010 and December31, 2009) Global 2 Class (1,091.06 and 708.97 units outstanding at September 30, 2010 and December31, 2009, respectively) Global 3 Class (500.00 units outstanding at both September 30, 2010 and December31, 2009) Limited Partners Class A (41,346.54and 48,356.59 units outstanding at September 30, 2010 and December31, 2009, respectively) Class B (513,362.67and 570,593.04 units outstanding at September 30, 2010 and December31, 2009, respectively) Legacy 1 Class (5,836.62 and 3,851.25 units outstanding at September 30, 2010 and December31, 2009, respectively) Legacy 2 Class (5,438.30and 3,122.95 units outstanding at September 30, 2010 and December31, 2009, respectively) Global 1 Class (8,469.77 and 3,358.60 units outstanding at September 30, 2010 andDecember31, 2009, respectively) Global 2 Class (16,841.81 and 7,333.83 units outstanding at September 30, 2010 and December31, 2009, respectively) Global 3 Class (131,104.33 and 40,328.60 units outstanding at September 30, 2010 and December31, 2009, respectively) Total partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents Grant Park Futures Fund Limited Partnership Consolidated Condensed Schedule of Investments September 30, 2010 (Unaudited) Unrealized gain/(loss) on open long contracts Percent of Partners’ Capital Unrealized gain/(loss) on open short contracts Percent of Partners’ Capital Net unrealized gain/(loss) on open contracts Percent of Partners’ Capital Futures Contracts * U.S. Futures Positions: Currencies $ % $ ) )% $ % Energy % % % Grains % ) ** % Interest rates % ) )% % Meats ) ** ) ** ) ** Metals % ) ** % Soft commodities % ) ** % Stock indices and single stock futures % ** % Total U.S. Futures Positions ) Foreign Futures Positions: Energy % ) ** % Grains ** ) ** ** Interest rates % ** % Metals % ) )% % Soft commodities ** ) ** ** Stock indices ) )% ** ) ** Total Foreign Futures Positions ) Total Futures Contracts $ % $ ) )% $ % Forward Contracts * Currencies $ ) )% $ % $ % Options on Futures Contracts * U.S. Stock Indices $ ** $ ) ** $ ) ** Total Futures, Forward and Options on Futures Contracts $ % $ ) )% $ % * No individual futures, forward, or options on futures contract position constituted greater than 1 percent of partners’ capital.Accordingly, the number of contracts and expiration dates are not presented. ** Represents less than 0.1% of partners’ capital. U.S. Government securities in brokers’ trading accounts*** Face Value Maturity Dates Description Fair Value Percent of Partners’ Capital $ 10/7/2010-2/3/2011 U.S. Treasury Bills, 0.1-0.4% (cost $105,084,993) $ % ***Pledged as collateral for the trading of futures, forward and option on futures contracts. The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents Grant Park Futures Fund Limited Partnership Consolidated Condensed Schedule of Investments (continued) September 30, 2010 (Unaudited) U.S. Commercial paper Face Value Maturity Date Description Fair Value Percent of Partners’ Capital $ 12/16/2010 Coca-Cola Co., 0.2% (cost $10,893,200) $ % U.S. Government-sponsored enterprises Face Value Maturity Date Description Fair Value Percent of Partners’ Capital $ 11/8/2010-9/9/2013 Federal Home Loan Bank, 0.1-1.5% $ % 2/14/2011-9/9/2013 Federal Farm Credit Bank,0.2-1.4% % 10/5/2010-5/25/2012 Federal National Mortgage Association, 1.3-1.4% % 2/1/2011-1/25/2012 Federal Home Loan Mortgage Corp., 0.3-1.3% % 7/8/2011 Federal Home Loan Discount Note, 0.4% % 8/23/2013 Federal Agricultural Mortgage Corp., 1.3% % Total U.S. Government-sponsored enterprises( cost $376,176,681) $ % U.S. Government securities Face Value Maturity Dates Description Fair Value Percent of Partners’ Capital $ 9/22/2011 U.S. Treasury Bills, 0.2% (cost $19,952,267) $ % The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Grant Park Futures Fund Limited Partnership Consolidated Condensed Scheduleof Investments December 31, 2009 (Audited) Unrealized gain/(loss) on open long contracts Percent of Partners’ Capital Unrealized gain/(loss) on open short contracts Percent of Partners’ Capital Net unrealized gain/(loss) on open contracts Percent of Partners’ Capital Futures Contracts * U.S. Futures Positions: Currencies $ ) )% $ % $ ** Energy % ) )% ** Grains % ) )% ) ** Interest rates ) )% % % Meats ** ) ** ** Metals ) )% ) ** ) )% Soft commodities % ) )% % Stock indices and single stock futures % ** % Total U.S. Futures Positions ) Foreign Futures Positions: Energy % ** % Grains ) ** ** ) ** Interest rates ) )% % ) )% Metals % ) )% % Soft commodities ** ) ** ** Stock indices % ) ** % Total Foreign Futures Positions ) Total Futures Contracts $ % $ ) )% $ % Forward Contracts * Currencies $ ) )% $ % $ % Options on Futures Contracts * U.S. Stock Indices $ ** $ ) ** $ ) ** Total Futures, Forward and Options on Futures Contracts $ % $ ) )% $ % * No individual futures, forward or options on futures contract position constituted greater than 1 percent of partners’ capital.Accordingly, the number of contracts and expiration dates are not presented. ** Represents less than 0.1% of partners’ capital. U.S. Government securities in brokers’ trading accounts*** Face Value Maturity Dates Description Fair Value Percent of Partners’ Capital $ 1/14/2010 - 12/16/2010 U.S. Treasury Bills, 0.0%-0.4% (cost $89,943,831) $ % *** Pledged as collateral for the trading of futures, forward and option on futures contracts. The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Grant Park Futures Fund Limited Partnership Consolidated Condensed Schedule of Investments (continued) December 31, 2009 (Audited) U.S. Government-sponsored enterprises Face Value Maturity Dates Description Fair Value Percent of Partners’ Capital $ 8/5/2010 - 12/30/2011 Federal National Mortgage Association, 0.2-1.4% $ % 8/24/2010 - 12/21/2011 Federal Home Loan Mortgage Corp., 0.1-1.8% % 2/5/2010 - 12/15/2011 Federal Home Loan Bank, 0.1-1.4% % 2/14/2011 Federal Farm Credit Bank, 0.2% % Total U.S. Government-sponsored enterprises (cost $595,614,295) $ % U.S. Government securities Face Value Maturity Dates Description Fair Value Percent of Partners’ Capital $ 9/23/2010 - 12/16/2010 U.S. Treasury Bills, 0.4% (cost $74,703,247) $ % Investments-other Face Value Maturity Dates Description Fair Value Percent of Partners’ Capital $ 2/2/2010 - 11/24/2010 U.S. Certificates of Deposit, 1.3-2.0% (cost $15,485,000) $ % The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Grant Park Futures Fund Limited Partnership Consolidated Statements of Operations Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) Net trading gains (losses) Net gain (loss) from trading Realized $ $ $ (1,204,732 ) $ ) Change in unrealized Commissions (3,112,918 ) (3,141,586 ) (9,233,034 ) ) Net gains (losses) from trading ) Loss allocated from GP 1, LLC – – – ) Total trading gains (losses) ) Net investment income (loss) Income Interest income Expenses from operations Brokerage commission Incentive fees Operating expenses Organizational and offering costs Total expenses Net investment loss (16,118,627 ) ) (42,354,388 ) ) Net income (loss) $ $ $ ) $ ) Net income (loss) per unit from operations (based on weighted average number of units outstanding during the period) and increase (decrease) in net asset value per unit for the period: General Partner & Limited Partner Class A Units $ $ $ ) $ ) General Partner & Limited Partner Class B Units $ $ $ ) $ ) General Partner & Limited Partner Legacy 1 Class Units $ $ $ ) $ ) General Partner & Limited Partner Legacy 2 Class Units $ $ $ ) $ ) General Partner & Limited Partner Global 1 Class Units $ $ $ ) $ ) General Partner & Limited Partner Global 2 Class Units $ $ $ ) $ ) General Partner & Limited Partner Global 3 Class Units $ $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents Grant Park Futures Fund Limited Partnership Consolidated Statements of Changes in Partners’ Capital (Net Asset Value) Nine Months Ended September 30, 2010 (Unaudited) Class A Class B General Partner Limited Partners General Partner Limited Partners Number of Units Amount Number of Units Amount Number of Units Amount Number of Units Amount Partners’ capital,December 31, 2009 $ Contributions — Redemptions — — ) ) — — ) ) Net loss — ) — ) — ) — ) Partners’ capital,March 31, 2010 $ Contributions — Redemptions — — ) ) — — ) ) Net loss — ) — ) — ) — ) Partners’ capital,June 30, 2010 $ Contributions — Redemptions — — ) ) — — ) ) Net income — Partners’ capital,September 30, 2010 $ Net asset value per unit atDecember 31, 2009 $ $ Net asset value per unit atMarch 31, 2010 $ $ Net asset value per unit atJune 30, 2010 $ $ Net asset value per unit atSeptember 30, 2010 $ $ Legacy 1 Class Legacy 2 Class General Partner Limited Partners General Partner Limited Partners Number of Units Amount Number of Units Amount Number of Units Amount Number of Units Amount Partners’ capital,December 31, 2009 $ Contributions — Redemptions — — ) ) — Net loss — ) — ) — ) — ) Partners’ capital,March 31, 2010 $ Contributions — Redemptions — — ) ) — — ) ) Net loss — ) — ) — ) — ) Partners’ capital,June 30, 2010 $ Contributions — Redemptions — — ) ) — — ) ) Net income — Partners’ capital,September 30, 2010 $ Net asset value per unit atDecember 31, 2009 $ $ Net asset value per unit atMarch 31, 2010 $ $ Net asset value per unit atJune 30, 2010 $ $ Net asset value per unit atSeptember 30, 2010 $ $ 7 Table of Contents Grant Park Futures Fund Limited Partnership Consolidated Statements of Changes in Partners’ Capital (Net Asset Value) (continued) Nine Months Ended September 30, 2010 (Unaudited) Global 1 Class Global 2 Class General Partner Limited Partners General Partner Limited Partners Number of Units Amount Number of Units Amount Number of Units Amount Number of Units Amount Partners’ capital,December 31, 2009 $ Contributions — — Redemptions — — ) ) — — ) ) Net loss — ) — ) — ) — ) Partners’ capital,March 31, 2010 $ Contributions — — Redemptions — — ) ) — — ) ) Net loss — ) — ) — ) — ) Partners’ capital,June 30, 2010 $ Contributions — — Redemptions — — ) ) — — ) ) Net income — Partners’ capital,September 30, 2010 $ Net asset value per unit atDecember 31, 2009 $ $ Net asset value per unit atMarch 31, 2010 $ $ Net asset value per unit atJune 30, 2010 $ $ Net asset value per unit atSeptember 30, 2010 $ $ Global 3 Class General Partner Limited Partners Number of Units Amount Number of Units Amount Total Amount Partners’ capital,December 31, 2009 $ $ $ Contributions — — Redemptions — — ) ) ) Net loss — ) — ) ) Partners’ capital,March 31, 2010 $ $ $ Contributions — — Redemptions — — ) ) ) Net loss — ) — ) ) Partners’ capital,June 30, 2010 $ $ $ Contributions — — Redemptions — — ) ) ) Net income — — Partners’ capital,September 30, 2010 $ $ $ Net asset value per unit atDecember 31, 2009 $ Net asset value per unit atMarch 31, 2010 $ Net asset value per unit atJune30, 2010 $ Net asset value per unit atSeptember30, 2010 $ The accompanying notes are an integral part of these consolidated financial statements. 8 Table of Contents Grant Park Futures Fund Limited Partnership Statements of Changes in Partners’ Capital (Net Asset Value) (continued) Nine Months Ended September 30, 2009 (Unaudited) Class A Class B General Partner Limited Partners General Partner Limited Partners Number of Units Amount Number of Units Amount Number of Units Amount Number of Units Amount Partners’ capital,December 31, 2008 $ $ — $
